Exhibit 10.2

MAYVILLE ENGINEERING COMPANY, INC.

2019 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

(NON-EMPLOYEE DIRECTOR FORM)

[PARTICIPANTID]

[FIRSTNAME] [LASTNAME]

You have been granted an award of Restricted Stock Units (this “Award”) of
Mayville Engineering Company, Inc. (the “Company”) under the Mayville
Engineering Company, Inc. 2019 Omnibus Incentive Plan (the “Plan”), effective as
of the Grant Date, with the following terms and conditions:

 

Grant Date:    [___________], [____] Vesting Commencement Date:   
[___________], [____] Number of Restricted Stock Units:    [SHARESGRANTED]
Vesting Schedule:   

The Restricted Stock Units will vest on the first anniversary of the Vesting
Commencement Date (or, if the Vesting Commencement Date is the date of the
Company’s annual meeting of shareholders, on the earlier of the date of the
Company’s annual meeting of shareholders in the following year or the first
anniversary of the Vesting Commencement Date), provided that you continuously
serve as a Director until the applicable vesting date.

 

If you cease to be a Director as a result of your death or disability (as
determined by the Administrator), then 100% of the Restricted Stock Units will
vest in full on the date of such termination.

 

Upon a Change of Control, Section 17(c) of the Plan will apply to this Award.

 

Except as otherwise provided above, if you cease to be a Director prior to the
date the Restricted Stock Units are vested, you will forfeit the unvested
Restricted Stock Units.

Settlement of Restricted Stock Units:   

As soon as practicable after your Restricted Stock Units vest (but no later than
two-and-one-half months from the end of the fiscal year in which vesting
occurs), unless you have elected deferred settlement and the box below is
therefore checked, the Company will settle such vested Restricted Stock Units by
issuing in your name certificate(s) or making an appropriate book entry for a
number of Shares equal to the number of Restricted Stock Units that have vested.

 

☐    Deferred Settlement Until Separation from Service

 

If you have elected deferred settlement and the box above is therefore checked,
the Company will settle any then-vested Restricted Stock Units upon your
retirement from the Board or other “separation from service” within the meaning
of Code Section 409A rather than as soon as practicable after they vest, subject
to any six month delay required for compliance with Code Section 409A if you are
then a “specified employee” within the meaning of Code Section 409A.



--------------------------------------------------------------------------------

Transferability of

Restricted Stock Units:

   You may not sell, transfer or otherwise alienate or hypothecate this Award or
any of your Restricted Stock Units until they are vested. In addition, by
accepting this Award, you agree not to sell any Shares acquired under this Award
other than as set forth in the Plan and at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters do not
prohibit a sale. The Company also may require you to enter into a shareholder’s
agreement that will include additional restrictions on the transfer of Shares
acquired under this Award. Rights as Shareholder:    You will not be deemed for
any purposes to be a shareholder of the Company with respect to any of the
Restricted Stock Units (including with respect to voting or dividends) unless
and until a certificate for Shares is issued upon vesting of the Restricted
Stock Units. Market Stand-Off:    In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act of 1933, as amended, you
agree that you shall not directly or indirectly sell, make any short sale of,
loan, hypothecate, pledge, offer, grant or sell any option or other contract for
the purchase of, purchase any option or other contract for the sale of, or
otherwise dispose of or transfer or agree to engage in any of the foregoing
transactions with respect to, any Shares acquired under this Award without the
prior written consent of the Company. Such restriction shall be in effect for
such period of time following the date of the final prospectus for the offering
as may be determined by the Company. In no event, however, shall such period
exceed one hundred eighty (180) days. Taxes:   

You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
of your other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.

 

To the extent that the receipt, vesting or settlement of the Restricted Stock
Units, or other event, results in income to you for federal, state or local
income tax purposes, you shall deliver to the Company at the time the Company is
obligated to withhold taxes in connection with such receipt, vesting, settlement
or other event, as the case may be, such amount as the Company requires to meet
its withholding obligation under applicable tax laws or regulations. If you fail
to do so, the Company has the right and authority to deduct or withhold from
other compensation payable to you an amount sufficient to satisfy its
withholding obligations.

 

2



--------------------------------------------------------------------------------

   To the extent permitted by the Company at the time a tax withholding
requirement arises, you may satisfy the withholding requirement in whole or in
part, by electing to have the Company withhold for its own account that number
of Shares otherwise deliverable to you upon settlement having an aggregate Fair
Market Value on the date the tax is to be determined equal to the tax that the
Company must withhold in connection with the vesting or settlement of such
Restricted Stock Units; provided that the amount so withheld shall not exceed
the maximum statutory rate to the extent necessary to avoid an accounting
charge. Your election must be irrevocable, in writing, and submitted to the
Secretary of the Company before the applicable vesting or settlement date. The
Fair Market Value of any fractional Share not used to satisfy the withholding
obligation (as determined on the date the tax is determined) will be paid to you
in cash. Miscellaneous:   

•  The Plan and this Award constitute the entire understanding of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements between you and the Company with respect to
the subject matter hereof. You expressly warrant that you are not accepting this
Award in reliance on any promises, representations, or inducements other than
those contained herein.

 

•  By accepting the grant of the Restricted Stock Units, you agree not to sell
any Shares acquired in connection with the Restricted Stock Units other than as
set forth in the Plan and at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters do not prohibit a sale.

 

•  As a condition of the granting of this Award, you agree, for yourself and
your legal representatives or guardians, that this Award shall be interpreted by
the Committee and that any interpretation by the Committee of the terms of this
Award or the Plan and any determination made by the Committee pursuant to this
Award shall be final, binding and conclusive.

 

•  Subject to the terms of the Plan, the Committee may modify or amend this
Award without your consent as permitted by Section 15(c) of the Plan or: (i) to
the extent such action is deemed necessary by the Committee to comply with any
applicable law or the listing requirements of any principal securities exchange
or market on which Shares are then traded; (ii) to the extent the action is
deemed necessary by the Committee to preserve favorable accounting or tax
treatment of this Award for the Company; or (iii) to the extent the Committee
determines that such action does not materially and adversely affect the value
of this Award or that such action is in the best interest of you or any other
person who may then have an interest in this Award.

 

•  This Award may be executed in counterparts.

This Award is granted under and governed by the terms and conditions of the
Plan. The terms of the Plan to the extent not stated herein are expressly
incorporated herein by reference and in the event of any conflict between this
Award and the Plan, the terms of the Plan shall govern, control and supersede
over the provisions of this Award. Capitalized terms used in this Award and not
defined shall have the meanings given in the Plan.

 

3



--------------------------------------------------------------------------------

BY ACCEPTING THIS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

 

MAYVILLE ENGINEERING COMPANY, INC.     PARTICIPANT By:  

 

     

 

  [EXECUTIVE]       [DIRECTOR]   [POSITION]       Date:  

 

             

 

4